DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 20200243641).

    PNG
    media_image1.png
    476
    626
    media_image1.png
    Greyscale

(Claim 1) Nakagawa et al. teach a semiconductor device (figs. 11 – 14) comprising:
a semiconductor substrate(111) including an active region (106) in which a plurality of transistors (448) are provided and a wiring region (107) surrounding the active region in plan view;
a plurality of trench gates (121) extending from the active region (106) to the wiring region (107) on a front surface of the semiconductor substrate and forming a part of the plurality of transistors in the active region; and
a gate electrode (109) provided in the wiring region and electrically connected (121b) to the plurality of trench gates,
wherein an end portion (121b) of each of the plurality of trench gates is located in the wiring region (107), the gate electrode (109) is provided so as to cover a gate contact portion (121b) formed at the end portion of each of the plurality of trench gates, and electrically connected to each of the plurality of trench gates via the gate contact portion, and
the plurality of trench gates (121) extend only in one direction (Y-direction) on the front surface of the semiconductor substrate.
(Claim 10) Nakagawa et al. teach wherein the plurality of transistors include a plurality of insulated gate bipolar transistors (paragraph 416).
Allowable Subject Matter
Claims 2 – 9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 7, 2022